On behalf of
the Chad delegation, and on my own behalf, I would like
to extend warm congratulations to you, Mr. President, on
your election to the presidency of the General Assembly
at its fifty-fourth session. This is both a tribute to your
country, Namibia, for its contribution in defending the
ideals of our Organization and a recognition of your
considerable ability. The delegation of Chad is firmly
convinced that your experience, talents and wisdom will
contribute to the success of our deliberations. We assure
you of our full support and cooperation in the
accomplishment of your noble mission.
I would also like to express our gratitude to your
predecessor, Mr. Didier Opertti of Uruguay, who tactfully
and adroitly led the work of the fifty-third session.
Allow me also to praise the merits of our Secretary-
General, Mr. Kofi Annan, for the foresight, wisdom and,
above all, patience with which he is guiding the
Organization, as well as for his sustained efforts in
seeking international peace and security, despite all kinds
of difficulties and the immensity of his tasks.
In a few months we will enter the third millennium,
a millennium filled with uncertainties, fears and
unknowns, but also one of hope. That millennium will be
characterized by globalization and, above all, the
domination of human intelligence over nature. It will be
an era of communications in which our planet will shrink
to a tiny area. It will also mean the disappearance of
barriers to the circulation of ideas, knowledge, culture and
science. But it will also be an era of competition and
complementarity.
During this century, the aspirations of most peoples
was to be fed, clothed, cared for, educated, trained,
housed and gainfully employed. It is legitimate to hope
that with the arrival of the coming century these essential,
basic human needs will be met, so that we can avoid a
further widening of the gap between wealthy and poor
countries.
On the eve of the third millennium, we must
acknowledge that the lofty objectives of the United
Nations, primarily the maintenance of international peace
and security and the reduction of poverty among Member
States, are far from being attained, although we have been
focusing on them for half a century.
How can we not ask ourselves these kinds of
questions at this great annual gathering, where the scope
and urgency of political and economic problems are made
so clear? It is time to contemplate solutions that include
21


new kinds of relationships, based on solidarity and
partnership, that go beyond the traditional relations of
cooperation, which have proved their limitations.
Turning more specifically to Chad, our major concern
is to create conditions of peace and security through a fully
participatory political process that involves the various
political parties in the management of public affairs and in
the national reconciliation policy for all the people of Chad.
The involvement in this approach of all segments of society
has enabled our country to restore political stability and
civil peace and to establish constitutional and democratic
institutions.
We are firmly convinced that a democracy can be
effective only when it is based on certain republican
concepts, primarily justice, the primacy of human rights and
the participation of local communities in the management
of their own affairs. The recent establishment of the
Supreme Court and the Constitutional Council speak to this
major concern, as does that of the National Commission on
Human Rights, in operation since 1994. These efforts were
acknowledged and led the United Nations Commission on
Human Rights last April to end its consideration of the
human rights situation in Chad and consequently remove
our country from the confidential procedural situation it had
been in since March 1991.
Finally, our Government has undertaken a
decentralization policy aimed at implementing the choice
made by the people of Chad, as reflected in the
Constitution of 11 April 1996, through the establishment of
decentralized territorial communities and the gradual
transfer of authority.
In an effort to consolidate peace and reinforce social
cohesion, the Government of Chad has focused on two
questions: the army and anti-personnel mines. With respect
to the thorny problems relating to the army and security,
our Government has undertaken to ensure professional
training for demobilized former combatants in order to
redeploy them to new jobs, to provide them support in
developing income-generating skills and to see to it that
their basic needs are met.
With respect to security issues, we have set up a
demining programme that should contribute to increasing
the safety of the national territory, where approximately a
million mines and an indeterminate amount of ammunition
of all calibres remain buried, thereby helping to open up
Chad, especially the northern part of the country. The
presence of these dangerous devices seriously impedes the
movement of goods and people and hence the
development of the regions concerned.
In this regard, my country has signed and ratified the
Ottawa Convention and has set up national structures
supervised by the National High Commissioner for
Demining in order effectively to combat these lethal
devices. The objectives of that programme focus, inter
alia, on reducing the number of victims, making the main
roads safer, promoting economic and social development
and facilitating the return of displaced persons.
The implementation of this ambitious demining
programme, whose dimensions extend beyond the borders
of our country, cannot be done without the assistance of
our partners and friends. That is why we wish to appeal
once again from this lofty rostrum to the solidarity of
Member States of our Organization and to ask them to
provide us with assistance and cooperation.
On the eve of the twenty-first century, the welfare of
the country's citizens remains the motivating force for
governmental action in Chad. That action is based on the
ambitious reforms undertaken since 1995 and focuses
primarily on a modern and dynamic economy. In point of
fact, following devaluation in 1994, Chad rejoined the
Bretton Woods institutions and on 23 April 1995 adopted
a structural adjustment programme for the medium term,
with resources provided by the International Monetary
Fund in the framework of its Enhanced Structural
Adjustment Facility and by the World Bank in terms of
structural-adjustment credit, and with financial assistance
from our usual partners — France, the European Union
and the African Development Bank. Bold reforms have
been undertaken that focus primarily on stabilizing public
finance, correcting external imbalances and ensuring
sustainable growth. To this end we instituted an effective
policy to combat poverty.
Our Government has drafted and adopted a new
sustainable development programme focusing on three
major challenges: economic and financial, social, and
political and institutional. The goal is to create a climate
of social stability through sustained structural reform and
through fiscal, monetary and budgetary policies that will
contribute to a macro-economic consolidation and to
controlling inflation.
This fight against poverty focuses on four strategic
priority elements in the areas of health, education,
infrastructure and rural development. In this undertaking
we have received support from the international
22


community at the fourth round table on Chad, held in
Geneva on 21 and 22 October 1998, where some $1.12
billion was pledged.
In this regard, I wish to express our deepest gratitude
to friendly countries and international financial
organizations and institutions for their strong response to
our appeal for international solidarity. The people of Chad
will never forget those commendable efforts. Following that
round table, we organized two sectoral meetings, on health
and on rural development. Meetings on infrastructure and
education will take place in the near future. We reiterate
our appeal to all interested parties to participate actively in
these meetings, which will be held in N'Djamena in
November and December 1999, respectively.
One cannot speak of Chad's economy today without
referring to the question of the exploitation of its oil
resources. This is a key political, diplomatic and socio-
economic issue that has fueled heated discussions both
inside and outside the country. In addition to its undeniable
economic importance, this project will contribute
significantly to subregional integration because it establishes
a partnership between two brotherly countries, namely
Cameroon and Chad.
In this respect, we have taken into account the
development difficulties that Chad is facing, and we are
considering our future in terms of petroleum-related issues
with a great deal of caution. The Government and the
Parliament of Chad have already set up management and
distribution mechanisms for the anticipated oil income. For
the first time ever in the history of the exploitation of oil
deposits, legislation has been enacted to guarantee
transparency in the management of oil revenue and also to
set aside some of that income for territorial communities in
the oil-producing regions and for future generations. The oil
activity is an exceptional opportunity, which should
contribute to the gradual rebalancing of our budget and give
us room for manoeuvre to establish a true policy for
development. This project has rightly raised hopes
throughout the country.
We are all firmly convinced that new efforts and many
sacrifices are required to ensure the gradual implementation
of the purposes and principles enshrined in the United
Nations Charter as they relate to disputes between a
considerable number of Member States as well as to other
equally challenging evils that continue to trouble the human
conscience. How can we remain indifferent when
confronted with the scourges of poverty, illiteracy, foreign
aggression, conflict, various pandemics and transnational
problems associated with the degradation of the
environment and drug trafficking? Unfortunately, these
challenges will further increase with globalization, which
is now inevitable. Africa is the continent that has been
most exposed to those evils, and the growing number of
crises is causing our efforts to be spread too thinly and
reducing the meagre resources available and dividing our
countries.
The interdependence of peace and socio-economic
development needs no further proof, especially in Chad,
which has experienced the torments of war, its disastrous
effects on the population and its repercussions on social
and economic life. Out of a sense of duty and
international obligation, my country has made and will
continue to make enormous sacrifices for other African
countries that have fallen victim to the problems inherent
in coexistence. That is why we have participated in
various peacekeeping operations in the subregion of
Central Africa. In this context, I am pleased to recall
Operation Turquoise, in which Chad participated to save
lives in Rwanda. Chad also contributed to the Inter-
African Mission to Monitor the Implementation of the
Bangui Agreements and the United Nations Mission in
the Central African Republic, which sought a negotiated
solution between the Government of the Central African
Republic and a part of the rebel army, and which resulted
in bringing together different viewpoints opinions and
establishing conditions required for the organization of
multi-party elections.
In that same spirit, my country intervened in the
Democratic Republic of the Congo. Our involvement,
together with that of other countries, enabled the situation
to be stabilized and promoted dialogue between the
warring parties. With the signing of the Syrte accords on
18 April 1999, Chad withdrew its troops from the
Democratic Republic of the Congo. The signing of the
Lusaka ceasefire agreement by all the parties in conflict
has opened up new prospects for that brotherly people.
Chad hopes that that agreement, which the Security
Council has endorsed, will lead to a definitive peace in
that country and the entire Great Lakes region. Chad will
support that process.
The tragedy in the Democratic Republic of the
Congo has not made us lose sight of the situation in the
Republic of the Congo, which was recently on the verge
of breaking up. Now passion seems to be giving way to
reason. We welcome the will shown by both the
Government of Congo and the opposition parties, who
have taken the wise decision to negotiate to restore peace
23


to their country. Chad welcomes and encourages this
positive development.
To this rather sombre picture we must add the fragile
situation in Angola, where the civil war has resumed
throughout the national territory. This is of great concern
for all of Africa, particularly since the resumption of
hostilities will undoubtedly mean the failure of the
considerable efforts made on all sides to bring peace to that
country, which has been ravaged by a long war, thus
prolonging the suffering of the Angolan people. We appeal
to the Security Council to assist in restoring peace to that
wounded country.
We welcome the tireless efforts of the Economic
Community of West African States to bring peace and
security to West Africa. Those efforts have led to the
signing of the ceasefire agreements in Sierra Leone and
Guinea-Bissau. All the parties involved in those crises
should show restraint and work towards reconciliation in
the higher interests of their peoples.
With regard to the Horn of Africa, we note that there
has been no obvious progress in the willingness of the
parties involved in the conflict in Somalia to find a political
solution leading to national unity. While we welcome the
efforts of Mr. Hosni Mubarak aimed at a negotiated
resolution of the crisis, we also appeal to the Somali leaders
to assist in restoring peace to their country. We regret the
resumption of hostilities between the Ethiopians and
Eritreans, which has led to a considerable loss of life and
material damage. We urge all those who have mediated
between the warring parties to persevere so as to put an end
to those hostilities, which have further exacerbated an
already disturbing situation.
Closer to home, Chad welcomes the decision of the
Security Council to suspend the embargo against the Great
Socialist People's Libyan Arab Jamahiriya. We urge that the
sanctions be lifted once and for all; they have seriously
damaged the interests of the brotherly people of that
neighbouring country.
Of all the continents, Africa seems to have suffered
the most from the economic crisis and from wars and other
conflict situations. But we have not forgotten the major
problems that other peoples are facing.
With regard to the situation in the Middle East, it has
already been established that the question of Palestine is at
the heart of the conflict. Its resolution lies in the
implementation of the Oslo accords and, in particular, in
full respect by all the parties for United Nations
resolutions. The credibility of the Security Council is at
stake. With the arrival of a new Israeli Government, there
is new hope for the future. Chad encourages all the
parties to work together in the same direction.
Elsewhere, the effects of the conflicts between Iraq
and Kuwait and between Iraq and Iran persist, hampering
the final return to peace. We appeal to the sense of
responsibility of the former warring parties to work
tirelessly to restore full peace.
In the Balkans, Chad encourages the efforts of the
international community to restore peace to the region,
and in particular to Kosovo. As for East Timor, we urge
all the parties involved to complete the process begun
under the auspices of the United Nations so as to end the
suffering of the people there.
In Asia, Chad is concerned about the fate of the
Republic of China on Taiwan and its 22 million
inhabitants. The Republic of China on Taiwan, which
plays a major role in world trade, is a peace-loving
country that fulfils the obligations in the United Nations
Charter, as it has shown on many occasions. Chad
supports the admission of the Republic of China on
Taiwan to the United Nations as a means of correcting an
injustice.
It is well known that a number of conflicts stem
from the unbridled arms race. In this regard, the
circulation, proliferation of and illicit trafficking in small
arms in Africa is of concern to us, particularly since this
phenomenon, the result of the end of the cold war and
numerous conflicts in the continent, has taken a disturbing
turn. If appropriate solutions are not found soon, peace,
security and stability in our countries will be constantly
threatened.
To address this situation, a conference on small arms
and drug trafficking will take place in Chad under the
auspices of the United Nations Standing Advisory
Committee on Security Questions in Central Africa; it
will be followed immediately by the twelfth ministerial
meeting of that Committee. Those two important meetings
will be held at Ndjamena from 25 to 30 October 1999.
Chad is honoured to act as host to the Committee and
will do everything in its power to ensure the success of
its work.
The United Nations was founded in a historical
context with which we are all familiar. It has been and
24


remains a place for bringing people and ideas closer
together, and its very existence has helped avert more than
one catastrophe. But the international political and
economic environment has changed, and the great rivalry of
the cold war has disappeared, giving way to an international
system that is still finding itself. We now see an increased
desire by Member States to participate in the management
of international affairs in addition to the management of
their own. United Nations structures must therefore be
adapted to the new scope of today’s problems, which
requires an equal sharing of international responsibilities;
these must no longer be the monopoly of a few States,
however powerful they may be.
To respond to these concerns, the Security Council
must be reformed. Here, Chad wholeheartedly supports the
position of the Organization of African Unity that, inter
alia, there must be equitable and legitimate representation
on the Security Council for the African continent.
With respect to the global economy and world trade,
appropriate steps must be taken to ensure that the all States
will share equally in the benefits of globalization.
Globalization of the economy certainly can have the
advantage of eliminating all discriminatory and unfair
practices in world trade, but it must be recognized that the
lack of competitive power of the economies of the countries
of the South does not enable them to benefit fully from
this. Moreover, the unbridled liberalization of markets and
the lack of measures to consolidate certain gains are
weakening their economies and marginalizing them in the
world arena.
Similarly, the indebtedness of those countries places
a heavy burden on their meagre budgetary resources, and
wipes out all their development efforts. I welcome the
recent decision taken by the Group of Seven at its summit
held at Cologne, Germany, to ease the debt of heavily
indebted poor countries. Such initiatives are praiseworthy,
but they remain insufficient. Chad urges the wealthy
countries to make a greater effort to enable poor countries
finally to address the external-debt burden, which is a true
obstacle to economic and social development.



